Citation Nr: 0603399	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  05-02 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jon M. Jeffreys, Associate Counsel






INTRODUCTION

The veteran served on active duty with the United States Army 
from June 1992 to July 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Bilateral pes planus is currently manifested by 
complaints of pain on use and at rest, a moderate degree of 
valgus bilaterally, and moderate tenderness to palpation; 
there is no evidence of joint deformity, deviation, 
inflammation, signs of abnormal weight bearing, swelling, or 
callosities.


CONCLUSION OF LAW

The criteria for an increased evaluation for service-
connected bilateral pes planus are not met.  38 U.S.C.A. §§ 
1110, 1131, 1153, 1155; 38 C.F.R § 4.71a, Diagnostic code 
5276 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).
A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in January 2004, prior to the initial 
decision on the claim in June 2004.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In the January 2004 letter, the RO informed the veteran that 
to establish entitlement to an increased evaluation for his 
service-connected disability, the evidence must show that the 
service-connected disability has gotten worse.  With regard 
to the evidence the veteran was expected to submit, the RO 
told him that he may submit evidence showing an increase in 
severity of his pes planus, and the RO informed him that VA 
would assist him in getting records that he informed VA 
about.  As to the evidence VA would get, the veteran was 
afforded two medical examination in this case to assess the 
degree of disability manifested by his bilateral pes planus.  
Finally, the RO stated, "Tell us if you know of any 
additional evidence you would like us to consider for the 
condition(s) addressed by this claim." 

All that the VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See, Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).  Each of the four 
content requirements of a VCAA notice has been fully 
satisfied in this case; any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.

Additionally, the duty to assist the veteran has been 
satisfied in this case.  All available service and VA records 
pertinent to the years after service are in the claims folder 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  VA provided medical examination in 
April and November 2004 to assess the degree of disability 
resulting from the bilateral pes planus.  VA has also 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with SOCs which 
informed them of the laws and regulations relevant to the 
veteran's claim.  Therefore, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case.

Law and Analysis

A review of the claims file shows that the veteran does have 
bilateral pes planus, rated as 10 percent disabling.  
Although the veteran has stated that he is seeking a 30 
percent rating in this case, it is presumed under the law 
that the veteran is seeking the maximum benefit allowed by 
law and regulation.  AB v. Brown, 6 Vet. App. 35, 38 (1993) 
(when a veteran is not granted the maximum benefit allowable 
under the Rating Schedule, the pending appeal as to that 
issue is not abrogated).  

Under 38 C.F.R. § 4.71a (diagnostic code 5276) an evaluation 
of 10 percent for bilateral pes planus is warranted if the 
record shows:

Moderate; weight-bearing line over or 
medial to great toe, inward bowing of the 
tendo Achillis, pain on manipulation and 
use of the feet, bilateral or unilateral.

An evaluation of 30 percent for bilateral pes 
planus is warranted if the record shows:

Severe; objective evidence of marked 
deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, 
indication of swelling on use, 
characteristic callosities.

An evaluation of 50 percent for bilateral pes 
planus is warranted if the record shows:
Pronounced; marked pronation, extreme 
tenderness of plantar surfaces of the 
feet, marked inward displacement and 
severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic 
shoes or appliances.

The veteran has received several examinations for his 
bilateral pes planus. In the March 2002 examination which was 
considered by the RO in assigning the 10 percent disability 
rating, the veteran complained of pain, weakness, and 
stiffness.  The examining physician diagnosed the veteran 
with bilateral pes planus and found that there were 
callosities on his right foot, but no signs of painful 
motion, edema, instability, weakness, or tenderness.  The 
examiner further noted that there was no hallux valgus and 
the veteran had a normal posture and gait.  The veteran 
stated that he had used shoe inserts and arch supports, but 
they provided no relief.  Furthermore he did not use 
corrective shoes.  

The veteran was given two examinations, in April and November 
2004, in connection with his current claim for an increased 
rating.  In the April 2004, the veteran noted that his 
condition had not changed since the March 2002 examination 
and that he had received no specific treatments for his pes 
planus since the 2002 examination.  The veteran stated that 
he had a constant dull pain that would sometimes flare up, 
but this had not caused him to miss anytime from work or have 
any specific work limitations.  The examining physician did 
diagnose the veteran with bilateral pes planus and found that 
pain caused mild functional impairment.  The physician found, 
though, that there was no joint deformity, deviation, or 
inflammation.  The physician also noted that there were no 
callosities bilaterally, the Achilles alignment was within 
normal limits and the veteran had no pain when his feet were 
manipulated.  Again the veteran stated that he had had no 
surgery on his feet and that he did not use any assistive 
devices.

In the most recent examination in November 2004, the 
physician noted that the veteran did have bilateral pes 
planus.  The physician also noted that the veteran complained 
of swelling, pain, and stiffness while resting and standing 
and walking.  It was observed that the veteran had a moderate 
degree of valgus present bilaterally, had limitations on 
standing and walking, and the both of the veteran's plantar 
surfaces revealed moderate tenderness upon being palpitated.  
The physician did note that the veteran's right and left 
Achilles tendons had good alignment and that although the 
veteran complained of pain, he had a slow steady gait that 
did not require him to use any assistive devices.  The 
veteran also did not need corrective shoes.  X-rays were also 
taken and showed that the veteran's feet were within normal 
limits when not weight bearing, but that there was some loss 
of arch when weight bearing.

The veteran's pes planus is currently rated as 10 percent 
disabling.  An evaluation of 30 percent contemplates a severe 
level of disability with objective evidence of marked 
deformity.  The evidence of record since the initial 
examination of March 2002 shows no marked deformity.  The 
November 2004 shows that there is moderate valgus present; 
however, the April 2004 examination shows that there is no 
joint deformity or deviation bilaterally.  Furthermore, the 
November 2004 examination shows that the veteran's Achilles 
tendons show good alignment and his x-rays show that there is 
only some loss of arch when weight bearing bilaterally.  
Also, a 30 percent evaluation requires severe pain on 
manipulation and use accentuated.  The April and November 
2004 examinations show no pain on manipulation and only 
moderate tenderness bilaterally upon palpation.  In both 
examinations, there was no indication of swelling and there 
were no callosities present.  Furthermore, the Board notes 
that since the March 2002 examination, the veteran has sought 
no treatment for his pes planus, has stopped using shoe 
inserts and arch supports, has not had to use an assistive 
device, and does not need corrective shoes.  The Board also 
observed that the veteran stated in the April 2004 
examination, that his condition had not changed since the 
March 2002 and in both the April and November 2004 
examinations, the veteran has lost no work time because of 
his condition.  Reviewing the evidence in the claims file, 
the Board finds that the veteran exhibits symptoms for the 10 
percent evaluation, but not for a 30 percent evaluation or 
higher.

Therefore, the Board finds that the veteran has not 
manifested symptoms that warrant an increased disability 
rating and that the evidence in this case preponderates 
against the claim for an increased rating.  Accordingly, the 
claim must be denied.


ORDER


An increased disability rating for service-connected 
bilateral pes planus, currently rated as 10 percent 
disabling, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


